DETAILED ACTION
This action is in response to the initial filing of Application no. 17/155,465 on 01/22/2021.
Claims 1  - 15 are still pending in this application, with claims 1, 12 and 15 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Aside from the non-prior art rejections, it has been determined that  the prior art fails to teach or suggest in reasonable combination the limitations recited in independent claims 12 and 14.  For example,
Van Hasselt et al. (US 2014/0194775) discloses a device for performing a hearing test and producing enhanced sound based on the hearing test ([0061 – 0063]). Yet, Van Hasselt et al. further discloses that the device has not been calibrated ([0019]).
Swartz (US 2005/0094822) discloses a device for performing a hearing test and producing enhanced sound based on the hearing test ([0038 – 0043]). Yet, Swartz fails to teach calibrating the device as recited in claim 1.
 Ganter  (US 2012/0230501) discloses a device for performing a hearing test and producing enhanced sound based on the hearing test ([0073] [0112 - 118]). Yet, Ganter fails to teach calibrating the device as recited in claim 1.
Simon (US 2005/0078838) discloses a device for performing a hearing test and producing enhanced sound based on the hearing test ([0024 – 0026] [0032] [0033] [0035 – 0038]). Yet, Simon fails to teach calibrating the device as recited in claim 1.
Hou (US 2002/0183648) discloses a device for performing a hearing test and producing enhanced sound based on the hearing test ([0030] [0032 – 0037]). Yet, Hou fails to teach calibrating the device as recited in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 14 of U.S. Patent No. 10,936,277 Although the claims at issue are not identical, they are not patentably distinct from each other.

The claim mapping is as follows.
Current Application

1. A method for calibrating a sound delivery system having a processing assembly, a data communications assembly coupled to the processing assembly, and at least one audio transducer mounted with at least one processor of the processing assembly and responsive thereto for delivering sound to a user, the method including the steps of: " transmitting from a remote user interface device for the sound delivery system, a sequence of command codes for specifying predetermined characteristics of test sounds; " receiving the command code sequence at the communications assembly of the sound delivery system; " providing the command code sequence to the processing assembly of the sound delivery system; " reproducing by a selected at least one audio transducer, the predetermined test sounds under control of said at least one processor according to the command code sequence; " measuring with a reference meter proximate to the audio transducer, characteristics of test sounds reproduced by the sound delivery system; " comparing the measured characteristics of the reproduced sounds with the predetermined characteristics of the test sounds; " producing a mapping of specified test sounds to sounds reproduced by said at least one audio transducer; and " storing the mapping in an electronic memory associated with the processing assembly.

2. The calibration method of claim 1 wherein the transmitting step involves use of wireless transmission employing a local or near field communications standard.

3. The calibration method of claim 1 wherein the test sounds include a sequence of discrete sounds of different frequencies and different sound pressure levels (SPL) within each frequency, suitably covering a typical range of human hearing.

4. The calibration method of claim 3 wherein the frequencies of the test sounds are in a range of frequencies from 10Hz to 30kHz, suitably 20 Hz to 20kHz.

5. The calibration method of claim 3 wherein the sound pressure levels of the test sounds are in a range from -10dB to 120dB, suitably 0dB to 110dB, within each discrete sound frequency.

6. The calibration method of claim 3 wherein each of the discrete test sounds in the sequence is of equal duration and spaced apart from adjacent sounds by a period of silence.

7. The calibration method of claim 6 wherein the discrete sound duration is in a range from 0.1 milliseconds to 5 seconds, suitably 100 milliseconds to 1 second.

8. The calibration method of claim 6 wherein the silence period in a range from 0.1 milliseconds to 5 seconds, suitably 100 milliseconds to 1 second.

9. The calibration method of claim 1 wherein the storing step involves storing the test sound mapping in a code base utilised by an audio application interface of the sound delivery system.

10. The calibration method of claim 9 wherein the code base is stored in a non-volatile portion of the electronic memory.

11. The calibration method of either claim 9 or claim 10 wherein the code base is also stored remotely in a database and associated with an interface application for the sound delivery system, for down-loading with the interface application on request.

12. A sound delivery system comprising: a processing assembly including at least one processor and an electronic memory; an interface for a user coupled to the at least one processing assembly; at least one audio transducer responsive to the processing assembly for delivering sound to the user; and wherein the electronic memory is accessible by the at least one processor and stores: instructions for the processor to determine compensatory weights at each of a number of audio frequencies for the user on the basis of user responses via the interface to sounds delivered via the audio transducer and to deliver audio signals to the user modified in accordance with the determined weights via said audio transducer; a code base utilised by an audio application interface of the sound delivery system; wherein the sounds delivered via the transducer for determining the compensatory weights are generated by a transducer processor mounted within a transducer portion which includes the at least one audio transducer; and wherein the sound delivery system is calibrated in accordance with the method of claim 1.

13. The sound delivery system of claim 12 wherein a processor of the processing assembly is mounted with said at least one audio transducer.

14. The sound delivery system of claim 13 wherein the audio transducers comprise a pair of speakers mounted in a set of headphones.

15. An automatic audiological testing apparatus comprising: a processing assembly having at least one processor; an electronic memory in communication with the processor and containing instructions for execution by said at least one processor; a user interface in communication with the processor; and at least one audio transducer mounted with the processing assembly and responsive to the at least one processor for delivering sound to a user; wherein the electronic memory stores instructions for the processor to determine compensatory weights at each of a number of audio frequencies for the user on the basis of user responses via the interface to sounds at a number of different frequencies; wherein the sounds delivered via the transducer for determining the compensatory weights are generated by a transducer processor mounted within a transducer portion which includes the at least one audio transducer; and wherein the audiological testing apparatus is calibrated in accordance with the method of claim 1.


US 10,936,277

1. A sound delivery system comprising: a processing assembly including at least one processor and an electronic memory; an interface for a user coupled to the at least one processing assembly; at least one audio transducer responsive to the processing assembly for delivering sound to the user; and wherein the electronic memory is accessible by the at least one processor and stores: instructions for the processor to determine compensatory weights at each of a number of audio frequencies for the user on the basis of user responses via the interface to sounds delivered via the audio transducer and to deliver audio signals to the user modified in accordance with the determined weights via said audio transducer; a code base utilised by an audio application interface of the sound delivery system; wherein the sounds delivered via the transducer for determining the compensatory weights are generated by a transducer processor mounted within a transducer portion which includes the at least one audio transducer; and wherein the sound delivery system is calibrated in accordance with a method of calibrating the sound delivery system, the method including: transmitting from a remote user interface device for an audiological testing apparatus, a sequence of command codes for specifying predetermined characteristics of test sounds; receiving the command code sequence at a communications assembly of the audiological testing apparatus; providing the command code sequence to the processing assembly of the audiological testing apparatus; reproducing by a selected at least one audio transducer, predetermined test sounds under control of said at least one processor according to the command code sequence; measuring with a reference meter proximate to the audio transducer, characteristics of test sounds reproduced by the audiological testing apparatus; comparing the measured characteristics of the reproduced sounds with the predetermined characteristics of the test sounds; producing a mapping of specified test sounds to sounds reproduced by said at least one audio transducer; and storing the mapping in an electronic memory associated with the processing assembly.

2. The sound delivery system of claim 1 wherein a processor of the processing assembly is mounted with said at least one audio transducer.

3. The sound delivery system of claim 2 wherein the audio transducers comprise a pair of speakers mounted in a set of headphones.

4. An automatic audiological testing apparatus comprising: a processing assembly having at least one processor; an electronic memory in communication with the processor and containing instructions for execution by said at least one processor; a user interface in communication with the processor; and at least one audio transducer mounted with the processing assembly and responsive to the at least one processor for delivering sound to a user; wherein the electronic memory stores instructions for the processor to determine compensatory weights at each of a number of audio frequencies for the user on the basis of user responses via the interface to sounds at a number of different frequencies; wherein the sounds delivered via the transducer for determining the compensatory weights are generated by a transducer processor mounted within a transducer portion which includes the at least one audio transducer; and wherein the audiological testing apparatus is calibrated in accordance with a method of calibrating the audiological testing apparatus, the method including: transmitting from a remote user interface device for an audiological testing apparatus, a sequence of command codes for specifying predetermined characteristics of test sounds; receiving the command code sequence at a communications assembly of the audiological testing apparatus; providing the command code sequence to the processing assembly of the audiological testing apparatus; reproducing by a selected at least one audio transducer, predetermined test sounds under control of said at least one processor according to the command code sequence; measuring with a reference meter proximate to the audio transducer, characteristics of test sounds reproduced by the audiological testing apparatus; comparing the measured characteristics of the reproduced sounds with the predetermined characteristics of the test sounds; producing a mapping of specified test sounds to sounds reproduced by said at least one audio transducer; and storing the mapping in an electronic memory associated with the processing assembly.

5. The sound delivery system of claim 1 wherein the transmitting step involves use of wireless transmission employing a local or near field communications standard.

6. The sound delivery system of claim 1 wherein the test sounds include a sequence of discrete sounds of different frequencies and different sound pressure levels (SPL) within each frequency, suitably covering a typical range of human hearing.

7. The sound delivery system of claim 6 wherein the frequencies of the test sounds are in a range of frequencies from 10 Hz to 30 kHz, suitably 20 Hz to 20 kHz.

8. The sound delivery system of claim 6 wherein the sound pressure levels of the test sounds are in a range from −10 dB to 120 dB, suitably 0 dB to 110 dB, within each discrete sound frequency.

9. The sound delivery system of claim 6 wherein each of the discrete test sounds in the sequence is of equal duration and spaced apart from adjacent sounds by a period of silence.

10. The sound delivery system of claim 9 wherein the discrete sound duration is in a range from 0.1 milliseconds to 5 seconds, suitably 100 milliseconds to 1 second.

11. The sound delivery system of claim 9 wherein the silence period in a range from 0.1 milliseconds to 5 seconds, suitably 100 milliseconds to 1 second.

12. The sound delivery system of claim 1 wherein the storing step involves storing the test sound mapping in the code base utilised by the audio application interface of the sound delivery system.

13. The sound delivery system of claim 12 wherein the code base is stored in a non-volatile portion of the electronic memory.

14. The sound delivery system of claim 12 wherein the sound delivery system further comprises an interface application, wherein the code base is also stored remotely in a database and associated with the interface application for the sound delivery system, for down-loading with the interface application on request.


As shown above, claims 1 – 14 of US 10,936,277, either alone or in combination, recite the limitations of claims 1- 15 of the current application.  Therefore,  claims 1 – 15 of the currently pending application are obvious variants of claims 1 – 14 of US 10,936,277.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “frequencies of the test sounds are in a range of frequencies from 10Hz to 30kHz”, and the claim also recites “suitably 20 Hz to 20kHz” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. To further prosecution, the broadest range is selected to interpret the claims. However, correction or further advisement is necessary.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the sound pressure levels of the test sounds are in a range from -10dB to 120dB”, and the claim also recites “0dB to 110dBz” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. To further prosecution, the broadest range is selected to interpret the claims. However, correction or further advisement is necessary.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “the discrete sound duration is in a range from 0.1 milliseconds to 5 seconds”, and the claim also recites “suitably 100 milliseconds to 1 second” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. To further prosecution, the broadest range is selected to interpret the claims. However, correction or further advisement is necessary.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “the silence period in a range from 0.1 milliseconds to 5 seconds”, and the claim also recites “suitably 100 milliseconds to 1 second”. which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. To further prosecution, the broadest range is selected to interpret the claims. However, correction or further advisement is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Margolis et al. (US 2011/0009770) (“Margolis”) in view of Apfel (US 2012/0288119) and further in view of Lasry (US 2017/0231535).
For claim 1, Margolis discloses a method for calibrating a sound delivery system  (audiometric testing device) (Abstract) having a processing assembly (Fig.1, 102, Fig.2, 202 and 210,  Fig.11, 540; [0031] [0035] [0052]), a data communications assembly (data communication port, Fig.3, 326, Fig.4, 326, Fig.11, 542; [0039] [0044] [0052]) coupled to the processing assembly ([0052]), and at least one audio transducer (testing transducer/sound generation circuit/tone generator section with a transducer, Fig.1, 110, Fig.2, 212, Fig.11, 510) mounted with at least one processor of the processing assembly and responsive thereto for delivering sound to a user ([0032] [0035] [0036] [0052 – 0055]), the method including the steps of: initiating an operation from a remote user interface device for the sound delivery system (external computing device which is used to control operations of the audiometric testing device, [0052]) (Prior to execution, the software instructions are programmed into one or more processors, such as the microprocessor of an externally coupled PC and/or an on-board processor of the audiometric testing device. When executed, an operator may be able to select one or more testing and/or calibration procedures for the audiometric testing device to perform, and then initiate the procedures by simply pressing a start button (e.g., on an on-board interface and/or a remote PC), [0040] [0062] [0063] [0087 – 0094]); reproducing by a selected at least one audio transducer, predetermined test sounds under control of said at least one processor ([0073] [0074 – 0077] [0083]); measuring with a reference meter (calibration circuit comprising a microphone, Fig.1, 120, 122 and 124,  Fig.2, 214,  Fig.3, 330 and 360,  Fig.11,  532, 534 and 536; [0033 – 0035] [0047] [0048] [0056] [0057]) proximate to the audio transducer (As shown in the figures, in certain embodiments the audiometric testing device 300 includes a calibration transducer 360 positioned proximate to (e.g., mounted within) the calibration coupler 330. In the illustrated embodiment, the calibration transducer 360 includes a microphone adapted to detect and convert an output of a testing transducer placed on the coupler 330 into an electrical calibration signal, [0047] [0048]), characteristics (intensity level or SPL) of test sound reproduced by the sound delivery system ([0057] [0059] [0074] [0078] [0095 – 0098]);  comparing the measured characteristics of the reproduced sounds with a desired characteristic (desired intensity level, of the test sounds (At each frequency, the tone generator generates a pure tone having a nominal intensity level, and the calibration transducer output is measured and processed to determine if the output of the testing transducer is within a desired tolerance of the desired intensity level, [0059] [0073] [0074] [0095] [0097] [0098]); producing a mapping of specified test sounds to sounds reproduced by said at least one audio transducer (a desired correction factor applied to a pure tone used as a test sound to bring a transducer output level closer to a desired output level as mapping the test sounds to the sounds reproduced by said at least one audio transducer, [0059] [0061] [0064] [0072]); and storing the mapping in an electronic memory associated with the processing assembly ([0060] [0061] [0083] [0084]). Yet, Margolis fails to teach the following: the initiating the calibration routine further comprises transmitting from the remote user interface device a sequence of command codes for specifying predetermined characteristics of test sounds, receiving the command code sequence at the communications assembly of the sound delivery system, providing the command code sequence to the processing assembly of the sound delivery system, and reproducing the test sounds according to the command code sequence; and the desired characteristics are predetermined characteristics of the test sounds.
However, Apfel discloses a method for the initiation and performance of audiological testing using a portable tone generator (Abstract), comprising: transmitting, using a remote user interface (computing device, Fig.3, 110), a series of control signals specifying predetermined characteristics (frequency, amplitude and a duration) of test sounds ([0029] [0032]); receiving the series of control signals at a communication assembly (input interface, Fig.3, 304) of the tone generator (Portable tone generator 102 includes an input/output (I/O) interface 304, which communicatively couples to I/O port 112 of computing device 110 for receiving control signals, [0029]); providing the series of control signals to a processing assembly (controller, Fig.3, 306) (Controller 306 receives the control signal from I/O interface 304, [0032]); and reproducing predetermined test sounds by a selected at least one transducer (air conduction system, Fig.3, 304) under control of a processor according to the series of control signals ([0032 – 0035]).
Additionally, Lasry discloses a calibration procedure in an audiometer (Abstract), wherein predetermined characteristics of test sounds (desired intensity) are compared to measured characteristics of a reproduced sounds (Fig.2A-Fig.2C; [0030 -0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve Margolis’ invention in the same way Apfel’s invention has been improved to achieve the following predictable results for the purpose of reducing production and maintenance costs associated with an audiometer by using an external computing device to provide a user interface for an audiometer, wherein the user interface receives information from an operator to control the audiometer to perform operations  (Margolis, [0003 – 0007] [0037] [0040]) (Apfel, the portable tone generator is controlled by software executing on an external computing device, [0011] [0014 – 0016]): the operation initiation from the remote user interface further comprises transmitting from the remote user interface device a sequence of commands (series of control signals) for specifying predetermined characteristics of sound, e.g. test sounds; receiving the command code sequence at the communications assembly of the sound delivery system; providing the command code sequence to the processing assembly of the sound delivery system; and reproducing sound, e.g. test sounds, according to the command code sequence.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Margolis and Apfel with Lasry’s teachings so that the desired characteristics of the test sounds are predetermined characteristics of the test sounds for the purpose of increasing the reliability of audiometric tests by ensuring that an actual acoustic output generated by an audiometer is substantially the same as a desired test sound  enduring the (Lasry, [0003 -0006]).

For claim 3, Margolis and Lasry further disclose wherein the test sounds include a sequence of discrete sounds of different frequencies and different sound pressure levels (SPL) within each frequency, suitably covering a typical range of human hearing (Margolis, 125Hz to 8000Hz, [0074 – 0077] [0083] [0087] [0088] [0092]) (Lasry, [0030 – 0032]).
	For claim 4, Margolis further discloses, wherein the frequencies of the test sounds are in a range of frequencies from 10Hz to 30kHz, suitably 20 Hz to 20kHz (Margolis, [0083]).
For claim 9, Margolis and Apfel further disclose wherein the storing step involves storing the test sound mapping in a code base utilised by an audio application interface of the sound delivery system (Margolis, a testing functionality using calibration data is implemented as software in the audiometric testing device, wherein the calibration data is stored in memory, [0035 – 0038] [0059] [0061] [0062] [0064]  [0074 - 0084]; Claim 9 and 13) (Apfel, hearing test software, [0022] [0044]).
For claim 10, Margolis further discloses wherein the code base is stored in a non-volatile portion of the electronic memory (Margolis, the routines are part of a software control program stored in read only memory, [0062]).
For claim 11, Margolis and Lasry further disclose wherein the code base is also stored remotely in a database and associated with an interface application for the sound delivery system, for down-loading with the interface application on request. (Margolis, [0060] [0062]) (Lasry,  DTS database is stored in the cloud computer system 220, wherein DTS database comprises calibration information including mapping and correction factors, [0008] [0009] [0018] [0023] [0027] [0030 – 0032]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Margolis et al. (US 2011/0009770) (“Margolis”) in view of Apfel (US 2012/0288119), and further in view of Lasry (US 2017/0231535) and further in view of Davis (US 2007/0204694).
For claim 2, the combination of Margolis, Apfel and Lasry fails to teach, wherein the transmitting step involves use of wireless transmission employing a local or near field communication standard.
However, Davis discloses a method for controlling a portable audiometer (Abstract), wherein transmitting control instructions from a remote user interface to the audiometer involves use of wireless transmission employing a local field communication standard (Bluetooth, WiFi or wireless USB) ([0006] [0008] [0009] [0031] [0032] [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to substitute the wired connection between the remote user interface device and the sound delivery system disclosed in the combined invention of Margolis, Apfel and Lasry (Margolis, [0037] [0044]) with the wireless connection disclosed by Davis to achieve the predictable results of transmitting step further involving the user of wireless transmission employing  a local or near field communication standard for the purpose of reducing cables that link the sound delivery system to the remote user interface, which can result in difficulties of entanglement and inadvertent changes in the quality of the connection via the cord with the attendant pulling or twisting that can occur maintain accuracy of a test sound that is to  (Davis, [0009]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Margolis et al. (US 2011/0009770) (“Margolis”) in view of Apfel (US 2012/0288119), and further in view of Lasry (US 2017/0231535) and further in view of Akita (US 2003/0065276).
For claim 5, the combination of Margolis, Apfel and Lasry fails to teach, wherein the sound pressure levels of the test sounds are in a range from -10dB to 120dB, suitably 0dB to 110dB, within each discrete sound frequency.
However, Akita discloses a method for calibrating an audiometer (Abstract), wherein sound pressure levels relative to each frequency of test sounds provided in calibration operation is -20 dB to 120 dB ([0029] [0035] [0037 – 0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the combined teachings of Margolis, Apfel and Lasry with Akita’s teachings so that the sound pressure levels are in a range of frequencies from -10 dB to 120 dB of 0Db to 110 dB for the purpose of ensuring the integrity of hearing tests conducted by the sound delivery system (audiometer) by maintaining the accuracy of test sound which is provided  during the hearing test (Akita, [0001 – 0003]).

Claims 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Margolis et al. (US 2011/0009770) (“Margolis”) in view of Apfel (US 2012/0288119), and further in view of Lasry (US 2017/0231535) and further in view of Johnson (US 6,350,243).
For claim 6, the combination of  Margolis, Apfel and Lasry fails to teach wherein each of the discrete test sounds in the sequence is of equal duration and spaced apart from adjacent sounds by a period of silence.
However, Johnson discloses a portable hearing threshold tester (Abstract), wherein each test tone used in a testing sequence is of equal duration and spaced apart from adjacent sounds by a period of silence (column 5 lines 54 – column 6 lines 13, 29 -  58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to improve the invention disclosed by the combination of Margolis, Apfel and Lasry in the same way that Johnson’s invention has been improved to achieve the predictable results of each of the discrete test sounds in the sequence is of equal duration and spaced apart from adjacent sounds by a period of silence for the purpose of sufficiently calibrating the sound delivery system which performs a testing operation to ensure that test results provided by the sound delivery system are accurate and meaningful.  ([0003 – 0005])

For claim 7, the combination Margolis, Lasry and Johnson further disclose, wherein the discrete sound duration is in a range from 0.1 milliseconds to 5 seconds, suitably 100 milliseconds to 1 second. (Margolis, 125Hz to 8000Hz, [0074 – 0077] [0083] [0087] [0088] [0092]) (Lasry, [0030 – 0032]) (Johnson, 600 or 800  milliseconds, column 6 lines 40 – 56)
For claim 8, the combination of Margolis, Lasry and Johnson further disclose, the silence period in a range from 0.1 milliseconds to 5 seconds, suitably 100 milliseconds to 1 second. (Margolis, 125Hz to 8000Hz, [0074 – 0077] [0083] [0087] [0088] [0092]) (Lasry, [0030 – 0032]) (Johnson, 200 or 400 milliseconds, column 6 lines 40 – 56)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657